Name: Commission Regulation (EEC) No 1346/93 of 1 June 1993 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EEC) No 1237/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6 . 93 Official Journal of the European Communities No L 133/7 COMMISSION REGULATION (EEC) No 1346/93 of 1 June 1993 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EEC) No 1237/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 80S/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EEC) No 1237/93 (3); Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as amended by Regulation (EEC) No 1 809/87 (% the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EEC) No 1237/93 for which the time limit for the submission of tenders was 26 May 1993 are as set out in the Annex hereto. Article 2 The Regulation shall enter into force on 3 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . 3) OJ No L 124, 20. 5. 1993, p. 39. (4) OJ No L 251 , 5 . 10 . 1979, p. 12. M OJ No L 170, 30. 6. 1987, p . 23. No L 133/8 Official Journal of the European Communities 2. 6. 93 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Estado miembro Productos Precio mÃ ­nimo expresado en ecus por tonelada Medlemsstat Produkter Mindstepriser i ECU/ton Mitgliedstaat Erzeugnisse Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Member State Products Minimum prices expressed in ECU per tonne Ã tat membre Produits Prix minimaux exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti Prezzi minimi espressi in ecu per tonnellata Lid-Staat Produkten Minimumprijzen uitgedrukt in ecu per ton Estado-membro Produtos PreÃ §o mÃ ­nimo expresso em ecus por tonelada United Kingdom Forequarter flanks 1 560 Foreribs 1 806 [reland Plates/flanks 1 450 Forequarters 2 025 France Caisse B 1 531 Caisse A 1 875